Citation Nr: 1617714	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-23 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for prostate cancer.  

2.  Entitlement to service connection for bilateral pes planus.  

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer and service-connected anxiety.  

4.  Entitlement to service connection for hemorrhoids.  

5.  Entitlement to service connection for a right shoulder disability.  

6.  Entitlement to service connection for a left shoulder disability.  

7.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

8.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.  

9.  Entitlement to service connection for a low back disability.

10.  Entitlement to service connection for bilateral visual disturbances.  

11.  Entitlement to service connection for bilateral hearing loss.  

12.  Entitlement to service connection for tinnitus.  

13.  Entitlement to service connection for obesity.  

14.  Entitlement to service connection for cholecystitis and residuals of a gallbladder removal.  

15.  Entitlement to service connection for colon polyps and colon cancer.  

16.  Entitlement to service connection for a gastrointestinal disorder, to include diverticulitis.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on verified active duty in the Army from August 1976 to February 1977 and from November 1990 to May 1991, including service in Southwest Asia theater of operations from January 3 to April 23, 1991, and his decorations include the Southwest Asia Service Medal and the Parachutist Badge.  He also had additional service in the Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied service connection for prostate cancer (listed as prostate adenocarcinoma, also claimed as a 6.45 prostate-specific antigen (PSA)); bilateral pes planus; hemorrhoids; a right shoulder disability (listed as degenerative joint disease); a left shoulder disability (listed as degenerative joint disease); peripheral neuropathy of the right upper extremity; peripheral neuropathy of the left upper extremity; a low back disability (listed as low back pain); bilateral visual disturbances; bilateral hearing loss; tinnitus; obesity; cholecystitis and residuals of a gallbladder removal (listed as a gallbladder removal secondary to cholecystitis, as well as chronic cholecystitis); colon polyps and colon cancer (listed as colon polyps, status post colon cancer); and for a gastrointestinal disorder, to include diverticulitis (listed as diverticulitis).  The issues have been recharacterized to comport with the evidence of record.   

In a June 2014 VA Form 9, the Veteran raised issues of entitlement to service connection for posttraumatic stress disorder (PTSD) based on VA diagnoses of the condition; entitlement to an increase in a 10 percent rating for anxiety; entitlement to an increase in a 10 percent rating for a right knee disability; and entitlement to an increase in a 10 percent rating for a left knee disability.  Those issues are not before the Board at this time and are referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for anxiety.  He is also service-connected for a right knee disability (degenerative joint disease) and for a left knee disability (degenerative joint disease).  He contends that he has prostate cancer; bilateral pes planus; erectile dysfunction; hemorrhoids; a right shoulder disability; a left shoulder disability; peripheral neuropathy of the right upper extremity; peripheral neuropathy of the left upper extremity; a low back disability; bilateral visual disturbances; bilateral hearing loss; tinnitus; obesity; cholecystitis and residuals of a gallbladder removal; colon polyps and colon cancer; and a gastrointestinal disorder, to include diverticulitis, that are all related to service.  He specifically asserts that his erectile dysfunction is related to his prostate cancer and to his service-connected anxiety.  

He further contends that many of his claimed disorders, to include a right shoulder disability; a left shoulder disability; peripheral neuropathy of the right upper extremity; peripheral neuropathy of the left upper extremity; bilateral visual disturbances; a low back disability; bilateral hearing loss; tinnitus; and obesity are all the result of his service in the Persian Gulf and should be considered under the provisions of 38 C.F.R. § 3.317 (2015).  

The Veteran served on verified active duty in the Army from August 1976 to February 1977 and from November 1990 to May 1991, including service in the Persian Gulf.  He also had additional service in the Army Reserve.  

The Veteran's DD Form 2014 for his period of active duty in the Army from November 1990 to May 1991 indicates that he had thirteen years and eleven months of prior inactive service.  Additionally, the Veteran's available service personnel records show that he had periods of active duty for training and inactive duty training in the Army Reserve for the period from June 1977 to June 1990.  The Board observes that the Veteran's available service treatment records include only a few pages of reports for the period between June 1977 and June 1990.  Therefore, the Board finds that an attempt should be made to obtain any additional available service treatment records for the Veteran's periods of active duty, active duty for training, and inactive duty training in the Army and Army Reserve.  

Additionally, the Board notes the Veteran reported in October 2011 that he received treatment at the Dublin, Georgia VA Medical Center from May 1991 to December 2011.  In April 2012, the RO requested records from the Dublin, Georgia VA Medical Center for that period.  A May 2012 response indicated that a determination had been made to disclose the information per the request in full.  However, only VA treatment records dated from March 2011 to December 2011 were provided.  

The Board observes that although the RO concluded that the complete outpatient treatment records from the Dublin, Georgia VA Medical Center were unavailable for review, it is unclear whether there are additional treatment reports of record for that period.  Further, an April 2014 statement of the case refers to Virtual VA CAPRI records from the Dublin, Georgia VA Medical Center.  However, there are no CAPRI records in Virtual VA.  Therefore, as there are possible further VA treatment records that may be pertinent to the Veteran's claim, they should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); See also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance).  

The Veteran was afforded VA examinations as to some of his claimed disorders in May 2013.  The Board notes, however, that none of the relevant VA examination reports include etiological opinions as to the diagnosed disorders.  The Board finds that the Veteran has not been afforded a VA examination, or examinations, with the opportunity to obtain responsive etiological opinions, following a thorough review of the record as to his claims seeking service connection for prostate cancer; bilateral pes planus; erectile dysfunction; hemorrhoids; a right shoulder disability; a left shoulder disability; peripheral neuropathy of the right upper extremity; peripheral neuropathy of the left upper extremity; a low back disability; bilateral visual disturbances; bilateral hearing loss; tinnitus; obesity; cholecystitis and residuals of a gallbladder removal; colon polyps and colon cancer; and for a gastrointestinal disorder, to include diverticulitis.  Such an examination, or examinations, must be accomplished on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Prior to the examination or examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, and request that a search be conducted for all additional service treatment records pertaining to the Veteran, to include during his periods of active duty, active duty for training, and inactive duty training in the Army and Army Reserve.  If more details are required to conduct such search, the Veteran must be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, must be documented in the claims file, and the Appellant informed of any negative results.

2.  Obtain copies of the Veteran's VA medical records, which are not already in the claims folder, concerning his claimed treatment at the Dublin, Georgia VA Medical Center (to include all CAPRI records in Virtual VA), for his claimed disorders since his separation from service in May 1991.  

3.  Ask the Veteran to identify all medical providers who have treated him for his claimed disorders since December 2013.  Obtain copies of the medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records himself.  

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed prostate cancer; bilateral pes planus; erectile dysfunction; hemorrhoids; right shoulder disability; left shoulder disability; peripheral neuropathy of the right upper extremity; peripheral neuropathy of the left upper extremity; low back disability; bilateral visual disturbances; bilateral hearing loss; tinnitus; obesity; cholecystitis and residuals of a gallbladder removal; colon polyps and colon cancer; and gastrointestinal disorder, to include diverticulitis.  The Veteran should be provided an appropriate amount of time to submit this lay evidence

5.  Thereafter, schedule the Veteran for an appropriate VA examination(s) to determine the nature and likely etiology of his claimed prostate cancer; bilateral pes planus; erectile dysfunction; hemorrhoids; right shoulder disability; left shoulder disability; peripheral neuropathy of the right upper extremity; peripheral neuropathy of the left upper extremity; low back disability; bilateral visual disturbances; bilateral hearing loss; tinnitus; obesity; cholecystitis and residuals of a gallbladder removal; colon polyps and colon cancer; and gastrointestinal disorder, to include diverticulitis.  The entire claims file, to include all electronic files, must be reviewed by the examiner(s). 

Then, based on the results of the examination(s), the examiner(s) is (are) asked to address each of the following questions:

(a) Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.  

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?  

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease.  

In responding to the above inquiries, please state whether it is at least as likely as not that any disability, to specifically include right shoulder, left shoulder, low back and bilateral pes planus is related to trauma sustained during parachute jumps.

6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

